Citation Nr: 1515084	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-40 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from March 10, 1975 to May 6, 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, the RO denied a claim of service connection for a left knee disability. In a notice letter accompanying this decision, the RO denied entitlement to nonservice-connected pension. 

The issue of whether new and material evidence is sufficient to reopen a claim of service connection for a right knee disability has been raised by the record in a September 2010 statement (also accepted as an appeal for the other issues), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The Veteran was scheduled for a hearing with the undersigned; he failed to appear to the hearing. The file reflects that notices for the hearing were sent to the wrong address and/or reflected an incorrect date (see documents with receipt date of December 31, 2014 on Virtual VA). Returned mail was received by VA in December 2014; the hearing was scheduled for January 2015. 

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002). Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Based on the procedural aspects discussed above, the Veteran should be rescheduled for a hearing. Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2014). 

While VACOLS reflects the last address change in the file (see August 19, 2014), the AOJ should take care to make sure that all other systems reflect this last updated address. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veteran's Law Judge at the RO in the order that the request was received. Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing. After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

